Order filed, September 6, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00663-CV
                                 ____________

                         ROY JORDAN, JR., Appellant

                                         V.

       CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC AND
             CENTERPOINT ENERGY, INC., Appellee


                    On Appeal from the 190th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-53281


                                     ORDER

      The reporter’s record in this case was due September 4, 20198. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order My-Thuy Cieslar, the court reporter, to file the record in this
appeal within 15 days of the date of this order.

                                  PER CURIAM